DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to preliminary amendments filed on 03/28/2019. In the amendments, claims 21-28 are cancelled. Claims 1-20 are pending and have been examined.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/28/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4-9, 16-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1,
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 1 is directed to an artificial neural network (ANN) system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
to perform a quantization operation on the obtained plurality of result values based on a k-th fixed-point format for a current quantization of the each layer to obtain a plurality of quantization values
generate virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of quantization values
determine a (k+ 1)-th fixed-point format for a next quantization of the each layer based on the generated virtual overflow information
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass to perform a quantization operation on the obtained plurality of result values based on a k-th fixed-point format for a current quantization of the each layer to obtain a plurality of quantization values (perform a quantization operation on obtained values based on a k-th fixed-point format corresponds to mathematical calculations and relationships because quantization, under broadest reasonable interpretation, refers to the mathematical process of mapping or constraining input values from a large set to output values in a smaller set); generate virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of quantization values (generating information indicating a distribution of valid bit numbers of quantization values corresponds to evaluating quantization values and making judgment of the distribution of valid bit numbers); determine a (k+ 1)-th fixed-point format for a next quantization of the each layer based on the generated virtual overflow information (determining a fixed-point format based on generated information corresponds to evaluation of information and making judgment based on the evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32: “Referring now to FIG. 16, there is illustrated a schematic view of a conventional neural network utilized for the training model 20 and for the run-time system model 26. The neural network is a multi-layer network comprised of a plurality of input nodes 186 and a plurality of output nodes 188...This is a conventional type of architecture...this network is trained through any one of a number of training algorithms and architectures such as Radial Basis Functions, Gaussian Bars, or conventional backpropagation techniques...In this type of algorithm, a set of training data is input to the input layer 186 to generate an output, which output in the output layer 188 is then compared to the target data”, which discloses that a conventional neural network trained by conventional backpropagation techniques involve performing node operations to generate output data. Therefore, the claim is not patent eligible.
Regarding Claim 2,
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 2 is directed to an artificial neural network (ANN) system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate a plurality of thermometer codes corresponding to the obtained plurality of quantization values; and
generate the virtual overflow information based on the generated plurality of thermometer codes 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass generate a plurality of thermometer codes corresponding to the obtained plurality of quantization values (generating thermometer codes corresponds to evaluation and judgment with assistance of pen and paper); generate the virtual overflow information based on the generated plurality of thermometer codes (generating information indicating a distribution of valid bit numbers of quantization values based on generated thermometer codes corresponds to evaluating quantization values and thermometer codes and making judgment of the distribution of valid bit numbers). 
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32: “Referring now to FIG. 16, there is illustrated a schematic view of a conventional neural network utilized for the training model 20 and for the run-time system model 26. The neural network is a multi-layer network comprised of a plurality of input nodes 186 and a plurality of output nodes 188...This is a conventional type of architecture...this network is trained through any one of a number of training algorithms and architectures such as Radial Basis Functions, Gaussian Bars, or conventional backpropagation techniques...In this type of algorithm, a set of training data is input to the input layer 186 to generate an output, which output in the output layer 188 is then compared to the target data”, which discloses that a conventional neural network trained by conventional backpropagation techniques involve performing node operations to generate output data. Therefore, the claim is not patent eligible.
Regarding Claim 4,
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 4 is directed to an artificial neural network (ANN) system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
calculate an average and a variance of the valid bit numbers; and
determine a fractional length of the (k+ 1)-th fixed-point format based on the calculated average and the calculated variance 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass calculate an average and a variance of the valid bit numbers (corresponds to mathematical calculation); determine a fractional length of the (k+ 1)-th fixed-point format based on the calculated average and the calculated variance (corresponds to making judgment of a fractional length based on mathematical calculations).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32. Therefore, the claim is not patent eligible.
Regarding Claim 5,
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 5 is directed to an artificial neural network (ANN) system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determine whether the plurality of quantization values are in an overflow proximity state or in an underflow proximity state based on the generated virtual overflow information
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass determine whether the plurality of quantization values are in an overflow proximity state or in an underflow proximity state based on the generated virtual overflow information (determining state of the quantized values corresponds to evaluation of quantized values and providing judgment of the state).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32. Therefore, the claim is not patent eligible.
Regarding Claim 6,
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 6 is directed to an artificial neural network (ANN) system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
based on...determining that the plurality of quantization values are in the overflow proximity state, ...decrease a fractional length of the (k+ 1)-th fixed-point format to be shorter than a fractional length of the k-th fixed-point format
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass based on...determining that the plurality of quantization values are in the overflow proximity state, ...decrease a fractional length of the (k+ 1)-th fixed-point format to be shorter than a fractional length of the k-th fixed-point format (corresponds to mathematical calculations and relationships in decreasing a fractional length based on evaluation and judgment of quantization values being in the overflow proximity state).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32. Therefore, the claim is not patent eligible.
Regarding Claim 7,
Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 7 is directed to an artificial neural network (ANN) system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein, based on the...determining that the plurality of quantization values are in the underflow proximity state,...to increase a fractional length of the (k+ 1)-th fixed-point format to be longer than a fractional length of the k-th fixed-point format
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass wherein, based on the...determining that the plurality of quantization values are in the underflow proximity state,...to increase a fractional length of the (k+ 1)-th fixed-point format to be longer than a fractional length of the k-th fixed-point format (corresponds to mathematical calculations and relationships in increasing a fractional length based on evaluation and judgment of quantization values being in the underflow proximity state).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32. Therefore, the claim is not patent eligible.
Regarding Claim 8,
Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 8 is directed to an artificial neural network (ANN) system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determine that the plurality of quantization values are in the overflow proximity state, based on a ratio of a frequency value of a maximum valid bit number of the valid bit numbers with respect to a sum of frequency values of the valid bit numbers being higher than an overflow threshold ratio
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass determine that the plurality of quantization values are in the overflow proximity state, based on a ratio of a frequency value of a maximum valid bit number of the valid bit numbers with respect to a sum of frequency values of the valid bit numbers being higher than an overflow threshold ratio (corresponds to evaluating and making judgment that the quantization values are in the overflow proximity state based on evaluation and judgment that a ratio of a frequency value of a maximum valid bit number of the valid bit numbers with respect to a sum of frequency values of the valid bit numbers being higher than an overflow threshold ratio).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32. Therefore, the claim is not patent eligible.
Regarding Claim 9,
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 9 is directed to an artificial neural network (ANN) system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
determine that the plurality of quantization values are in the underflow proximity state, based on a ratio of a frequency value of a maximum valid bit number of the valid bit numbers with respect to a sum of frequency values of the valid bit numbers being lower than an underflow threshold ratio
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass determine that the plurality of quantization values are in the underflow proximity state, based on a ratio of a frequency value of a maximum valid bit number of the valid bit numbers with respect to a sum of frequency values of the valid bit numbers being lower than an underflow threshold ratio (corresponds to evaluating and making judgment that the quantization values are in the underflow proximity state based on evaluation and judgment that a ratio of a frequency value of a maximum valid bit number of the valid bit numbers with respect to a sum of frequency values of the valid bit numbers being lower than an underflow threshold ratio).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32. Therefore, the claim is not patent eligible.
Regarding Claim 16,
Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 16 is directed to an artificial neural network (ANN) system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate a plurality of virtual overflow information corresponding to a plurality of layers of an ANN 
determine the (k+ 1)-th fixed-point format with respect to each layer based on the generated plurality of virtual overflow information
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language and insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass generate a plurality of virtual overflow information corresponding to a plurality of layers of an ANN (generating information indicating a distribution of valid bit numbers of quantization values corresponds to evaluating quantization values and making judgment of the distribution of valid bit numbers); determine the (k+ 1)-th fixed-point format with respect to each layer based on the generated plurality of virtual overflow information (determining a fixed-point format based on generated information corresponds to evaluation of information and making judgment based on the evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to mere instructions to implement an abstract idea or other exception on a computer. The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a processor”, “a virtual overflow detection circuit”, and “a data format controller” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). The additional element of “a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32: “Referring now to FIG. 16, there is illustrated a schematic view of a conventional neural network utilized for the training model 20 and for the run-time system model 26. The neural network is a multi-layer network comprised of a plurality of input nodes 186 and a plurality of output nodes 188...This is a conventional type of architecture...this network is trained through any one of a number of training algorithms and architectures such as Radial Basis Functions, Gaussian Bars, or conventional backpropagation techniques...In this type of algorithm, a set of training data is input to the input layer 186 to generate an output, which output in the output layer 188 is then compared to the target data”, which discloses that a conventional neural network trained by conventional backpropagation techniques involve performing node operations to generate output data. Therefore, the claim is not patent eligible.
Regarding Claim 17,
Claim 17is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 17 is directed to an artificial neural network (ANN) system, which is directed to a machine, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
generate a plurality of thermometer codes corresponding to a plurality of quantization values, the plurality of quantization values being obtained by performing a quantization operation based on a fixed-point format, and
generate virtual overflow information indicating a distribution of valid bit numbers of the plurality of quantization values based on the generated plurality of thermometer codes; and
update the fixed-point format based on the generated virtual overflow information.
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of mere instructions to apply an exception language. In particular, the above limitations in the context of this claim encompass generate a plurality of thermometer codes corresponding to a plurality of quantization values (generating thermometer codes corresponds to evaluation and judgment with assistance of pen and paper), the plurality of quantization values being obtained by performing a quantization operation based on a fixed-point format (performing a quantization operation based on a fixed-point format corresponds to mathematical calculations and relationships because quantization, under broadest reasonable interpretation, refers to the mathematical process of mapping or constraining input values from a large set to output values in a smaller set); generate virtual overflow information indicating a distribution of valid bit numbers of the plurality of quantization values based on the generated plurality of thermometer codes (corresponds to evaluating quantization values and thermometer codes and making judgment of the distribution of valid bit numbers); update the fixed-point format based on the generated virtual overflow information (corresponds to evaluation of virtual overflow information and making judgment of the fixed-point format based on the evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim recites additional elements that amount to a recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not integrate a judicial exception into a practical application. See MPEP 2106.05(f). The additional elements of “a virtual overflow detection circuit configured to” and “a data format controller configured to” amount to mere instructions to implement an abstract idea or other exception on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a virtual overflow detection circuit configured to” and “a data format controller configured to” amount to recitation of the words "apply it" (or an equivalent) or mere instructions to implement an abstract idea or other exception on a computer, which do not amount to significant more. See MPEP 2106.05(f). Therefore, the claim is not patent eligible.
Regarding Claim 18,
Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 18 is directed to a method of controlling a fixed point format in an artificial neural
network (ANN) system, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
performing a quantization operation on the obtained plurality of result values based on a k-th fixed-point format for a current quantization of the each layer to obtain a plurality of quantization values
generating virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of quantization values
determining a (k+ 1)-th fixed-point format for a next quantization of the each layer based on the generated virtual overflow information
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass performing a quantization operation on the obtained plurality of result values based on a k-th fixed-point format for a current quantization of the each layer to obtain a plurality of quantization values (perform a quantization operation on obtained values based on a k-th fixed-point format corresponds to mathematical calculations and relationships because quantization, under broadest reasonable interpretation, refers to the mathematical process of mapping or constraining input values from a large set to output values in a smaller set); generating virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of quantization values (generating information indicating a distribution of valid bit numbers of quantization values corresponds to evaluating quantization values and making judgment of the distribution of valid bit numbers); determining a (k+ 1)-th fixed-point format for a next quantization of the each layer based on the generated virtual overflow information (determining a fixed-point format based on generated information corresponds to evaluation of information and making judgment based on the evaluation).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element of “performing node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “performing node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32: “Referring now to FIG. 16, there is illustrated a schematic view of a conventional neural network utilized for the training model 20 and for the run-time system model 26. The neural network is a multi-layer network comprised of a plurality of input nodes 186 and a plurality of output nodes 188...This is a conventional type of architecture...this network is trained through any one of a number of training algorithms and architectures such as Radial Basis Functions, Gaussian Bars, or conventional backpropagation techniques...In this type of algorithm, a set of training data is input to the input layer 186 to generate an output, which output in the output layer 188 is then compared to the target data”, which discloses that a conventional neural network trained by conventional backpropagation techniques involve performing node operations to generate output data. Therefore, the claim is not patent eligible.
Regarding Claim 20,
Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1 Analysis: Claim 20 is directed to a method of controlling a fixed point format in an artificial neural
network (ANN) system, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: Each of the following limitations:
wherein the determining the (k+ 1)-th fixed-point format for the next quantization comprises: determining whether the obtained plurality of quantization values are in an overflow proximity state or in an underflow proximity state based on the generated virtual overflow information. 
as drafted, under the broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) and mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) but for the recitation of insignificant extra-solution activity language. In particular, the above limitations in the context of this claim encompass wherein the determining the (k+ 1)-th fixed-point format for the next quantization comprises: determining whether the obtained plurality of quantization values are in an overflow proximity state or in an underflow proximity state based on the generated virtual overflow information (determining state of the quantized values corresponds to evaluation of quantized values and providing judgment of the state).
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. The additional element of “performing node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to mere data gathering, which is an insignificant extra-solution activity that does not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(d).  
Step 2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element of “performing node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations” amounts to gathering data as a result of node operations, which is an insignificant extra-solution activity that is well-understood, routine, and conventional according to Keeler et al. (US 6,879,971 B1) Col. 17 line 65 to Col. 18 line 32. Therefore, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (US 2016/0328646 A1) in view of Hubara (US 10,491,239 B1) and further in view of Zhang et al. (“LQ-Nets: Learned Quantization for Highly Accurate and Compact Deep Neural Networks”).
Regarding Claim 1,
LIN et al. teaches An artificial neural network (ANN) system comprising: a processor configured to perform node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations (pg. 5 [0054]: “The parallel filter banks, for example, of a deep convolutional network may be loaded on a CPU 102 or GPU 104 of an SOC 100, optionally based on an ARM instruction set, to achieve high performance and low power consumption” and pg. 5 [0055]: “The deep convolutional network 350 may also include one or more fully connected layers (e.g., FC1 and FC2). The deep convolutional network 350 may further include a logistic regression (LR) layer. Between each layer of the deep convolutional network 350 are weights (not shown) that are to be updated. The output of each layer may serve as an input of a succeeding layer in the deep convolutional network 350” teach a neural network system comprising a processor to perform operations with respect to nodes in layers of a neural network to obtain result values including weights and outputs; pg. 1 [0005] teaches neural networks contain plurality of nodes in each layer), 
and to perform a quantization operation on the obtained plurality of result values based on a k-th fixed-point format for a current quantization of the each layer to obtain a plurality of quantization values (pg. 5 [0058]: “Floating point representation of weights, biases, and/or activation values in artificial neural networks (ANN) may increase the complexity of hardware and/or software implementations of the network. In some cases, a fixed point representation of a network, such as a deep convolutional network (DCN) or an artificial neural network, may provide an improved performance-complexity tradeoff. Aspects of the present disclosure are directed to quantizing weights, biases, and activation values in artificial neural networks to improve the tradeoff between performance and complexity when implementing the network using fixed point numbers” teaches performing quantization operation on obtained result values including weights for a current quantization of the layers of a neural network to obtain quantized weights; pg. 5 [0060]: “Aspects of the disclosure are directed to using the Q number format to represent fixed point numbers...The Q number format is represented as Qm.n, where m is a number of bits for an integer part and n is a number of bits for a fraction part” teaches quantizing values based on the Q number format (corresponds to a first, or k-th, fixed-point format))...
and a data format controller configured to determine... (pg. 8 [0089]: “The various illustrative logical blocks, modules and circuits described in connection with the present disclosure may be implemented or performed with a general-purpose processor...A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any commercially available processor, controller, microcontroller or state machine” teaches a controller that implements various modules and logic blocks of the system, which includes those performing the quantization disclosed in pg. 5 [0058], which changes the format of the data from floating point to fixed point).
LIN et al. does not appear to explicitly teach a virtual overflow detection circuit configured to generate virtual overflow information...determine a (k+ 1)-th fixed-point format for a next quantization of the each layer based on the generated virtual overflow information.
However, Hubara teaches a virtual overflow detection circuit configured to generate virtual overflow information... (Col. 6 lines 36-42: “An overflow counter maintained by quantization controller 38 will now have the value two. Depending on the applicable overflow limitation (which may be fixed or programmable) of the quantization controller, this overflow count may trigger a QF update, resulting in incrementing the value to QF=−1, thus shifting window 54 one slot to the left and avoiding future overflows” and Col. 5 lines 51-54: “Quantization logic 36 and quantization controller 38 are typically implemented in hard-wired digital logic circuits within an integrated circuit chip, possibly together with the other components of device 20” teach the quantization controller implemented by circuit (corresponds to virtual overflow detection circuit) maintains and updates the overflow counter information (corresponds to virtual overflow information) that triggers Quantization Factor updates) 
determine a (k+ 1)-th fixed-point format for a next quantization of the each layer based on the generated virtual overflow information (Col. 6 lines 13-42: “In the present example, numbers 50 are elements of a 32-bit fixed-point tensor in accumulator 34, with the values 65.25, 64.75, 32.875, and 62.5 and a radix point indicated by a dashed line 52. Quantization controller 38 sets the quantization factor QF=−2...An overflow counter maintained by quantization controller 38 will now have the value two. Depending on the applicable overflow limitation (which may be fixed or programmable) of the quantization controller, this overflow count may trigger a QF update, resulting in incrementing the value to QF=−1, thus shifting window 54 one slot to the left and avoiding future overflows” teaches determining a Quantization Factor (QF) update based on generated overflow count information (corresponds to virtual overflow information) wherein the QF update results in determining a second, or (k+ 1)-th, fixed-point format for the next quantization (with QF= -1) which is different from the first, or k-th, fixed-point format (with QF = -2); Col. 7 lines 57-59: “To convert the floating-point numbers to an intermediate array 75 of 32-bit fixed-point (integer) values, conversion logic 73 sets a shift value to be...” teaches converting to fixed-point format).
LIN et al. and Hubara are analogous art to the claimed invention because they are directed to neural network quantization.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hubara to the disclosed invention of LIN et al.
One of ordinary skill in the arts would have been motivated to make this modification because the adaptive numerical “format and adaptive approach are particularly useful in reducing the computational complexity, memory requirements and power consumption of tensor operations, such as those used in training neural networks” (Hubara Col. 3 lines 54-58).
LIN et al. in view of Hubara does not appear to explicitly teach generate virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of quantization values.
However, Zhang et al. teaches generate virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of quantization values (Fig. 4 and caption: “Fig. 4: Statistics of the weights (top row) and activations (bottom row) before (i.e., the floating-point values) and after quantization. A ResNet-20 model trained on CIFAR-10 with “2/2” quantization is used. The orange diamonds indicate the four quantization levels of our learned quantizers” teach information indicating a distribution of valid bit numbers of obtained quantization values in the bottom row).
LIN et al., Hubara, and Zhang et al. are analogous art to the claimed invention because they are directed to neural network quantization.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Zhang et al. to the disclosed invention of LIN et al. in view of Hubara.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “a novel DNN quantization method that led to state-of-the-art accuracy for various network structures. The key idea is to apply learnable quantizers which can be jointly trained with the network parameters to gain more flexibility” (Zhang et al. pg. 14 Section 5).
Regarding Claim 4,
LIN et al. in view of Hubara in view of Zhang et al. teaches the ANN system of claim 1.
LIN et al. further teaches wherein the data format controller is further configured to (pg. 8 [0089]: “The various illustrative logical blocks, modules and circuits described in connection with the present disclosure may be implemented or performed with a general-purpose processor...A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any commercially available processor, controller, microcontroller or state machine” teaches a controller that implements various modules and logic blocks of the system, which includes those performing the quantization disclosed in pg. 5 [0058], which changes the format of the data from floating point to fixed point):
calculate an average and a variance of the valid bit numbers; and determine a fractional length of the (k+ 1)-th fixed-point format based on the calculated average and the calculated variance (pg. 7 [0083]: FIG. 8 illustrates a method 800 of quantizing a floating point machine learning network to obtain a fixed point machine learning network using a quantizer according to aspects of the present disclosure. In block 802, at least one moment of an input distribution of a floating point machine learning network is selected. The at least one moment of the input distribution of the floating point machine learning network may include a mean, a variance or other like moment of the input distribution. In block 804, quantizer parameters for quantizing values of the floating point machine learning network are determined based on the selected moment of the input distribution of the floating point machine learning network” teaches quantization of values to a fixed point format involves determining quantizer parameters based on calculated mean (average) and variance; pg. 7 [0078]: “Determining the step size that is a power of the 2 may correspond to determining the number of fractional bits in the fixed point number representation” teaches quantizer parameters include step size and number of fractional bits (corresponds to fractional length)).
Regarding Claim 5,
LIN et al. in view of Hubara in view of Zhang et al. teaches the ANN system of claim 1.
LIN et al. further teaches wherein the data format controller is further configured to determine... (pg. 8 [0089]: “The various illustrative logical blocks, modules and circuits described in connection with the present disclosure may be implemented or performed with a general-purpose processor...A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any commercially available processor, controller, microcontroller or state machine” teaches a controller that implements various modules and logic blocks of the system, which includes those performing the quantization disclosed in pg. 5 [0058], which changes the format of the data from floating point to fixed point).
Hubara further teaches determine whether the plurality of quantization values are in an overflow proximity state or in an underflow proximity state based on the generated virtual overflow information (Fig. 3 Step 62: “Receive overflow and underflow statistics” and Step 64: “Overflow or underflow at current QF?” teaches determining whether the quantization values are in overflow proximity state or in an underflow proximity state based on generated overflow and underflow statistics (correspond to virtual overflow information)).
LIN et al. and Hubara are analogous art to the claimed invention because they are directed to neural network quantization.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hubara to the disclosed invention of LIN et al.
One of ordinary skill in the arts would have been motivated to make this modification because the adaptive numerical “format and adaptive approach are particularly useful in reducing the computational complexity, memory requirements and power consumption of tensor operations, such as those used in training neural networks” (Hubara Col. 3 lines 54-58).
Regarding Claim 6,
LIN et al. in view of Hubara in view of Zhang et al. teaches the ANN system of claim 5.
LIN et al. further teaches based on the data format controller determining...the data format controller is further configured to (pg. 8 [0089]: “The various illustrative logical blocks, modules and circuits described in connection with the present disclosure may be implemented or performed with a general-purpose processor...A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any commercially available processor, controller, microcontroller or state machine” teaches a controller that implements various modules and logic blocks of the system, which includes those performing the quantization disclosed in pg. 5 [0058], which changes the format of the data from floating point to fixed point).
Hubara further teaches based on the...determining that the plurality of quantization values are in the overflow proximity state, ...decrease a fractional length of the (k+ 1)-th fixed-point format to be shorter than a fractional length of the k-th fixed-point format (Col. 6 lines 17-20: “Quantization controller 38 sets the quantization factor QF=-2, meaning that the least significant bit in the set of bits extracted by quantization logic 36 will be two places to the right of the radix point” and Col. 6 lines 31-42: “cause quantization controller 38 to increment QF when the overflow exceeds a predefined limit... Depending on the applicable overflow limitation (which may be fixed or progranmiable) of the quantization controller, this overflow count may trigger a QF update, resulting in incrementing the value to QF=-1, thus shifting window 54 one slot to the left and avoiding future overflows” teach determining the overflow exceeds a predefined limit (corresponds to quantization values are in the overflow proximity state), and based on the determination, changes the quantization factor (QF) from -2 to -1, which corresponds to decreasing the fractional length because QF = -2 (length = 2 because the number of places to the right of the radix point is two) is updated to QF = -1 (length = 1 because the number of places to the right of the radix point is one); Col. 7 lines 57-59: “To convert the floating-point numbers to an intermediate array 75 of 32-bit fixed-point (integer) values, conversion logic 73 sets a shift value to be...” teaches converting to fixed-point format).
LIN et al. and Hubara are analogous art to the claimed invention because they are directed to neural network quantization.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hubara to the disclosed invention of LIN et al.
One of ordinary skill in the arts would have been motivated to make this modification because the adaptive numerical “format and adaptive approach are particularly useful in reducing the computational complexity, memory requirements and power consumption of tensor operations, such as those used in training neural networks” (Hubara Col. 3 lines 54-58).
Regarding Claim 7,
LIN et al. in view of Hubara in view of Zhang et al. teaches the ANN system of claim 5.
LIN et al. further teaches based on the data format controller determining...the data format controller is further configured to (pg. 8 [0089]: “The various illustrative logical blocks, modules and circuits described in connection with the present disclosure may be implemented or performed with a general-purpose processor...A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any commercially available processor, controller, microcontroller or state machine” teaches a controller that implements various modules and logic blocks of the system, which includes those performing the quantization disclosed in pg. 5 [0058], which changes the format of the data from floating point to fixed point).
Hubara further teaches based on the...determining that the plurality of quantization values are in the underflow proximity state,... increase a fractional length of the (k+ 1)-th fixed-point format to be longer than a fractional length of the k-th fixed-point format (Col. 6 lines 52-59: “quantization controller 38 operates under an overflow limitation that is defined by a saturation margin SM. The quantization controller will set QF adaptively so that no overflows occur, and will increase QF if necessary...On the other hand, the quantization controller may attempt to decrease QF in order to better fit the input numbers” teaches if there is overflow, the QF is increased (thus resulting in fractional length being decreased), and on the other hand, if there is underflow, the QF is decreased (thus resulting in factional length being increased); Col. 6 lines 17-20 and Col. 6 lines 31-42 teach the relationship between radix point placement and QF; Col. 7 lines 57-59: “To convert the floating-point numbers to an intermediate array 75 of 32-bit fixed-point (integer) values, conversion logic 73 sets a shift value to be...” teaches converting to fixed-point format).
LIN et al. and Hubara are analogous art to the claimed invention because they are directed to neural network quantization.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hubara to the disclosed invention of LIN et al.
One of ordinary skill in the arts would have been motivated to make this modification because the adaptive numerical “format and adaptive approach are particularly useful in reducing the computational complexity, memory requirements and power consumption of tensor operations, such as those used in training neural networks” (Hubara Col. 3 lines 54-58).
Regarding Claim 16,
LIN et al. in view of Hubara in view of Zhang et al. teaches the ANN system of claim 1.
LIN et al. further teaches the data format controller is further configured to determine... (pg. 8 [0089]: “The various illustrative logical blocks, modules and circuits described in connection with the present disclosure may be implemented or performed with a general-purpose processor...A general-purpose processor may be a microprocessor, but in the alternative, the processor may be any commercially available processor, controller, microcontroller or state machine” teaches a controller that implements various modules and logic blocks of the system, which includes those performing the quantization disclosed in pg. 5 [0058], which changes the format of the data from floating point to fixed point).
Hubara further teaches wherein: the virtual overflow detection circuit is further configured to generate a plurality of virtual overflow information corresponding to a plurality of layers of an ANN (Col. 6 lines 36-42: “An overflow counter maintained by quantization controller 38 will now have the value two. Depending on the applicable overflow limitation (which may be fixed or programmable) of the quantization controller, this overflow count may trigger a QF update, resulting in incrementing the value to QF=−1, thus shifting window 54 one slot to the left and avoiding future overflows” and Col. 5 lines 51-54: “Quantization logic 36 and quantization controller 38 are typically implemented in hard-wired digital logic circuits within an integrated circuit chip, possibly together with the other components of device 20” teach the quantization controller implemented by circuit (corresponds to virtual overflow detection circuit) maintains and updates the overflow counter information (corresponds to virtual overflow information) that triggers Quantization Factor updates; Col. 4 lines 41-44: “FIG. 1 is a block diagram that schematically illustrates a computational device 20, in accordance with an embodiment of the invention. Device 20 represents, for example, a layer in a deep neural network” teaches performing computation on values of a deep neural network, which contains multiple layers); and 
determine the (k+ 1)-th fixed-point format with respect to each layer based on the generated plurality of virtual overflow information (Col. 6 lines 13-42: “In the present example, numbers 50 are elements of a 32-bit fixed-point tensor in accumulator 34, with the values 65.25, 64.75, 32.875, and 62.5 and a radix point indicated by a dashed line 52. Quantization controller 38 sets the quantization factor QF=−2...An overflow counter maintained by quantization controller 38 will now have the value two. Depending on the applicable overflow limitation (which may be fixed or programmable) of the quantization controller, this overflow count may trigger a QF update, resulting in incrementing the value to QF=−1, thus shifting window 54 one slot to the left and avoiding future overflows” teaches determining a Quantization Factor (QF) update based on generated overflow count information (corresponds to virtual overflow information) wherein the QF update results in determining a second, or (k+ 1)-th, fixed-point format for the next quantization (with QF= -1) which is different from the first, or k-th, fixed-point format (with QF = -2); Col. 7 lines 57-59: “To convert the floating-point numbers to an intermediate array 75 of 32-bit fixed-point (integer) values, conversion logic 73 sets a shift value to be...” teaches converting to fixed-point format).
LIN et al. and Hubara are analogous art to the claimed invention because they are directed to neural network quantization.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hubara to the disclosed invention of LIN et al.
One of ordinary skill in the arts would have been motivated to make this modification because the adaptive numerical “format and adaptive approach are particularly useful in reducing the computational complexity, memory requirements and power consumption of tensor operations, such as those used in training neural networks” (Hubara Col. 3 lines 54-58).
Regarding Claim 18,
LIN et al. teaches A method of controlling a fixed point format in an artificial neural network (ANN) system, the method comprising: performing node operations with respect to a plurality of nodes included in each layer of an ANN to obtain a plurality of result values of the node operations (pg. 5 [0054]: “The parallel filter banks, for example, of a deep convolutional network may be loaded on a CPU 102 or GPU 104 of an SOC 100, optionally based on an ARM instruction set, to achieve high performance and low power consumption” and pg. 5 [0055]: “The deep convolutional network 350 may also include one or more fully connected layers (e.g., FC1 and FC2). The deep convolutional network 350 may further include a logistic regression (LR) layer. Between each layer of the deep convolutional network 350 are weights (not shown) that are to be updated. The output of each layer may serve as an input of a succeeding layer in the deep convolutional network 350” teach a neural network system comprising a processor to perform operations with respect to nodes in layers of a neural network to obtain result values including weights and outputs; pg. 1 [0005] teaches neural networks contain plurality of nodes in each layer; pg. 5 [0060] teaches controlling a fixed point format);
performing a quantization operation on the obtained plurality of result values based on a k-th fixed-point format for a current quantization of the each layer to obtain a plurality of quantization values (pg. 5 [0058]: “Floating point representation of weights, biases, and/or activation values in artificial neural networks (ANN) may increase the complexity of hardware and/or software implementations of the network. In some cases, a fixed point representation of a network, such as a deep convolutional network (DCN) or an artificial neural network, may provide an improved performance-complexity tradeoff. Aspects of the present disclosure are directed to quantizing weights, biases, and activation values in artificial neural networks to improve the tradeoff between performance and complexity when implementing the network using fixed point numbers” teaches performing quantization operation on obtained result values including weights for a current quantization of the layers of a neural network to obtain quantized weights; pg. 5 [0060]: “Aspects of the disclosure are directed to using the Q number format to represent fixed point numbers...The Q number format is represented as Qm.n, where m is a number of bits for an integer part and n is a number of bits for a fraction part” teaches quantizing values based on the Q number format (corresponds to a first, or k-th, fixed-point format)).
LIN et al. does not appear to explicitly teach generating virtual overflow information... determining a (k+ 1)-th fixed-point format for a next quantization of the each layer based on the generated virtual overflow information.
However, Hubara teaches generating virtual overflow information... (Col. 6 lines 36-42: “An overflow counter maintained by quantization controller 38 will now have the value two. Depending on the applicable overflow limitation (which may be fixed or programmable) of the quantization controller, this overflow count may trigger a QF update, resulting in incrementing the value to QF=−1, thus shifting window 54 one slot to the left and avoiding future overflows” and Col. 5 lines 51-54: “Quantization logic 36 and quantization controller 38 are typically implemented in hard-wired digital logic circuits within an integrated circuit chip, possibly together with the other components of device 20” teach the quantization controller implemented by circuit (corresponds to virtual overflow detection circuit) maintains and updates the overflow counter information (corresponds to virtual overflow information) that triggers Quantization Factor updates) 
determining a (k+ 1)-th fixed-point format for a next quantization of the each layer based on the generated virtual overflow information (Col. 6 lines 13-42: “In the present example, numbers 50 are elements of a 32-bit fixed-point tensor in accumulator 34, with the values 65.25, 64.75, 32.875, and 62.5 and a radix point indicated by a dashed line 52. Quantization controller 38 sets the quantization factor QF=−2...An overflow counter maintained by quantization controller 38 will now have the value two. Depending on the applicable overflow limitation (which may be fixed or programmable) of the quantization controller, this overflow count may trigger a QF update, resulting in incrementing the value to QF=−1, thus shifting window 54 one slot to the left and avoiding future overflows” teaches determining a Quantization Factor (QF) update based on generated overflow count information (corresponds to virtual overflow information) wherein the QF update results in determining a second, or (k+ 1)-th, fixed-point format for the next quantization (with QF= -1) which is different from the first, or k-th, fixed-point format (with QF = -2); Col. 7 lines 57-59: “To convert the floating-point numbers to an intermediate array 75 of 32-bit fixed-point (integer) values, conversion logic 73 sets a shift value to be...” teaches converting to fixed-point format).
LIN et al. and Hubara are analogous art to the claimed invention because they are directed to neural network quantization.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hubara to the disclosed invention of LIN et al.
One of ordinary skill in the arts would have been motivated to make this modification because the adaptive numerical “format and adaptive approach are particularly useful in reducing the computational complexity, memory requirements and power consumption of tensor operations, such as those used in training neural networks” (Hubara Col. 3 lines 54-58).
LIN et al. in view of Hubara does not appear to explicitly teach generating virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of quantization values.
However, Zhang et al. teaches generating virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of quantization values (Fig. 4 and caption: “Fig. 4: Statistics of the weights (top row) and activations (bottom row) before (i.e., the floating-point values) and after quantization. A ResNet-20 model trained on CIFAR-10 with “2/2” quantization is used. The orange diamonds indicate the four quantization levels of our learned quantizers” teach information indicating a distribution of valid bit numbers of obtained quantization values in the bottom row).
LIN et al., Hubara, and Zhang et al. are analogous art to the claimed invention because they are directed to neural network quantization.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Zhang et al. to the disclosed invention of LIN et al. in view of Hubara.
One of ordinary skill in the arts would have been motivated to make this modification to leverage “a novel DNN quantization method that led to state-of-the-art accuracy for various network structures. The key idea is to apply learnable quantizers which can be jointly trained with the network parameters to gain more flexibility” (Zhang et al. pg. 14 Section 5).
Regarding Claim 20,
LIN et al. in view of Hubara in view of Zhang et al. teaches the method of claim 18.
Hubara further teaches wherein the determining the (k+ 1)-th fixed-point format for the next quantization comprises (Col. 6 lines 13-42: “In the present example, numbers 50 are elements of a 32-bit fixed-point tensor in accumulator 34, with the values 65.25, 64.75, 32.875, and 62.5 and a radix point indicated by a dashed line 52. Quantization controller 38 sets the quantization factor QF=−2...An overflow counter maintained by quantization controller 38 will now have the value two. Depending on the applicable overflow limitation (which may be fixed or programmable) of the quantization controller, this overflow count may trigger a QF update, resulting in incrementing the value to QF=−1, thus shifting window 54 one slot to the left and avoiding future overflows” teaches determining a Quantization Factor (QF) update based on generated overflow count information (corresponds to virtual overflow information) wherein the QF update results in determining a second, or (k+ 1)-th, fixed-point format for the next quantization (with QF= -1) which is different from the first, or k-th, fixed-point format (with QF = -2); Col. 7 lines 57-59: “To convert the floating-point numbers to an intermediate array 75 of 32-bit fixed-point (integer) values, conversion logic 73 sets a shift value to be...” teaches converting to fixed-point format):
determining whether the obtained plurality of quantization values are in an overflow proximity state or in an underflow proximity state based on the generated virtual overflow information (Fig. 3 Step 62: “Receive overflow and underflow statistics” and Step 64: “Overflow or underflow at current QF?” teaches determining whether the quantization values are in overflow proximity state or in an underflow proximity state based on generated overflow and underflow statistics (correspond to virtual overflow information)).
LIN et al. and Hubara are analogous art to the claimed invention because they are directed to neural network quantization.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hubara to the disclosed invention of LIN et al.
One of ordinary skill in the arts would have been motivated to make this modification because the adaptive numerical “format and adaptive approach are particularly useful in reducing the computational complexity, memory requirements and power consumption of tensor operations, such as those used in training neural networks” (Hubara Col. 3 lines 54-58).

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (US 2016/0328646 A1) in view of Hubara (US 10,491,239 B1) in view of Zhang et al. (“LQ-Nets: Learned Quantization for Highly Accurate and Compact Deep Neural Networks”) in view of Buckman et al. (“THERMOMETER ENCODING: ONE HOT WAY TO RESIST ADVERSARIAL EXAMPLES”) and further in view of Sun et al. (“XNOR-RRAM: A Scalable and Parallel Resistive Synaptic Architecture for Binary Neural Networks”).
Regarding Claim 2,
LIN et al. in view of Hubara in view of Zhang et al. teaches the ANN system of claim 1.
Hubara further teaches wherein the virtual overflow detection circuit is further configured to (Col. 5 lines 51-54: “Quantization logic 36 and quantization controller 38 are typically implemented in hard-wired digital logic circuits within an integrated circuit chip, possibly together with the other components of device 20” teach the quantization controller implemented by circuit (corresponds to virtual overflow detection circuit)).
LIN et al. and Hubara are analogous art to the claimed invention because they are directed to neural network quantization.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Hubara to the disclosed invention of LIN et al.
One of ordinary skill in the arts would have been motivated to make this modification because the adaptive numerical “format and adaptive approach are particularly useful in reducing the computational complexity, memory requirements and power consumption of tensor operations, such as those used in training neural networks” (Hubara Col. 3 lines 54-58).
LIN et al. in view of Hubara in view of Zhang et al. does not appear to explicitly teach generate a plurality of thermometer codes corresponding to the obtained plurality of quantization values.
However, Buckman et al. teaches generate a plurality of thermometer codes corresponding to the obtained plurality of quantization values (pg. 4 Section 2.2.2:
    PNG
    media_image1.png
    240
    770
    media_image1.png
    Greyscale
and pg. 4 Section 2.2: “We first describe a quantization function b” teach generating thermometer codes using the thermometer encoding function 𝝉 applied on quantized values resulting from quantization function b).
LIN et al., Hubara, Zhang et al., and Buckman et al. are analogous art to the claimed invention because they are directed to neural network representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Buckman et al. to the disclosed invention of LIN et al. in view of Hubara in view of Zhang et al.
One of ordinary skill in the arts would have been motivated to make this modification because “thermometer code discretization and one-hot code discretization of real-valued inputs to a model significantly improves its robustness to adversarial attack, advancing the state of the art in this field” (Buckman et al. pg. 2 first paragraph).
LIN et al. in view of Hubara in view of Zhang et al. in view of Buckman et al. does not appear to explicitly teach generate the virtual overflow information based on the generated plurality of thermometer codes.
However, Sun et al. teaches generate the virtual overflow information based on the generated plurality of thermometer codes (Fig. 4 and caption: “Fig. 4. Distribution of partial sums of XNOR values of the MLP. Sub-arrays are assumed to be 64×64. Red lines are 7 nonlinear quantization edges (or references) and red diamonds indicate 8 quantization levels” and pg. 1426 first full paragraph: “A generic system diagram that implements one BNN layer of arbitrary size is shown in Fig. 5 (sub-arrays are assumed to be 64×64). MLSAs in sub-arrays generate digital outputs with fixed-point precision, which then go through a thermometer encoder and look-up table (LUT) to be converted to the corresponding quantization values as partial sums” teach generating virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of partial sum values (quantization values) based on thermometer encoding).
LIN et al., Hubara, Zhang et al., Buckman et al., and Sun et al. are analogous art to the claimed invention because they are directed to neural network representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Sun et al. to the disclosed invention of LIN et al. in view of Hubara in view of Zhang et al. in view of Buckman et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage the distribution of the partial sums in order to achieve the following: “[to] minimize the quantization error of the partial sums, we propose to perform nonlinear quantization where quantization edges (or references) are determined via Lloyd-Max algorithm...according to the distribution of the partial sums” (Sun et al. pg. 1426 first full paragraph). 
Regarding Claim 19,
LIN et al. in view of Hubara in view of Zhang et al. teaches the method of claim 18.
LIN et al. in view of Hubara in view of Zhang et al. does not appear to explicitly teach generating a plurality of thermometer code corresponding to the obtained plurality of quantization values.
However, Buckman et al. teaches generating a plurality of thermometer code corresponding to the obtained plurality of quantization values (pg. 4 Section 2.2.2:
    PNG
    media_image1.png
    240
    770
    media_image1.png
    Greyscale
and pg. 4 Section 2.2: “We first describe a quantization function b” teach generating thermometer codes using the thermometer encoding function 𝝉 applied on quantized values resulting from quantization function b).
LIN et al., Hubara, Zhang et al., and Buckman et al. are analogous art to the claimed invention because they are directed to neural network representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Buckman et al. to the disclosed invention of LIN et al. in view of Hubara in view of Zhang et al.
One of ordinary skill in the arts would have been motivated to make this modification because “thermometer code discretization and one-hot code discretization of real-valued inputs to a model significantly improves its robustness to adversarial attack, advancing the state of the art in this field” (Buckman et al. pg. 2 first paragraph).
LIN et al. in view of Hubara in view of Zhang et al. in view of Buckman et al. does not appear to explicitly teach generating a plurality of count signals indicating frequency values of the valid bit numbers based on the generated plurality of thermometer codes; and providing the generated plurality of count signals as the virtual overflow information.
However, Sun et al. teaches generating a plurality of count signals indicating frequency values of the valid bit numbers based on the generated plurality of thermometer codes; and providing the generated plurality of count signals as the virtual overflow information (Fig. 4 and caption: “Fig. 4. Distribution of partial sums of XNOR values of the MLP. Sub-arrays are assumed to be 64×64. Red lines are 7 nonlinear quantization edges (or references) and red diamonds indicate 8 quantization levels” and pg. 1426 first full paragraph: “A generic system diagram that implements one BNN layer of arbitrary size is shown in Fig. 5 (sub-arrays are assumed to be 64×64). MLSAs in sub-arrays generate digital outputs with fixed-point precision, which then go through a thermometer encoder and look-up table (LUT) to be converted to the corresponding quantization values as partial sums” teach generating virtual overflow information indicating a distribution of valid bit numbers includes generating count indications (signals) indicating frequency values of valid bit numbers of plurality of partial sum values (quantization values)).
LIN et al., Hubara, Zhang et al., Buckman et al., and Sun et al. are analogous art to the claimed invention because they are directed to neural network representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Sun et al. to the disclosed invention of LIN et al. in view of Hubara in view of Zhang et al. in view of Buckman et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage the distribution of the partial sums in order to achieve the following: “[to] minimize the quantization error of the partial sums, we propose to perform nonlinear quantization where quantization edges (or references) are determined via Lloyd-Max algorithm...according to the distribution of the partial sums” (Sun et al. pg. 1426 first full paragraph). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over LIN et al. (US 2016/0328646 A1) in view of Hubara (US 10,491,239 B1) in view of Zhang et al. (“LQ-Nets: Learned Quantization for Highly Accurate and Compact Deep Neural Networks”) and further in view of Sun et al. (“XNOR-RRAM: A Scalable and Parallel Resistive Synaptic Architecture for Binary Neural Networks”).
Regarding Claim 3,
LIN et al. in view of Hubara in view of Zhang et al. teaches the ANN system of claim 1.
LIN et al. in view of Hubara in view of Zhang et al. does not appear to explicitly teach wherein the virtual overflow detection circuit is further configured to generate a plurality of count signals indicating frequency values of the valid bit numbers and to provide the generated plurality of count signals as the virtual overflow information.
However, Sun et al. teaches wherein the virtual overflow detection circuit is further configured to generate a plurality of count signals indicating frequency values of the valid bit numbers and to provide the generated plurality of count signals as the virtual overflow information (Fig. 4 and caption: “Fig. 4. Distribution of partial sums of XNOR values of the MLP. Sub-arrays are assumed to be 64×64. Red lines are 7 nonlinear quantization edges (or references) and red diamonds indicate 8 quantization levels” and pg. 1426 first full paragraph: “A generic system diagram that implements one BNN layer of arbitrary size is shown in Fig. 5 (sub-arrays are assumed to be 64×64). MLSAs in sub-arrays generate digital outputs with fixed-point precision, which then go through a thermometer encoder and look-up table (LUT) to be converted to the corresponding quantization values as partial sums” teach generating virtual overflow information indicating a distribution of valid bit numbers includes generating count indications (signals) indicating frequency values of valid bit numbers of plurality of partial sum values (quantization values); pg. 1427 Section IV: “We customized a circuit-level macro model NeuroSim [17] that can be used to estimate the area, latency, and energy consumption of hardware accelerators implemented by RRAM synaptic arrays. The hierarchy of the simulator consists of different levels of abstraction from the memory cell parameters and transistor technology parameters, to the gate-level sub-circuit modules, and then to the array architecture” teaches functions are implemented by circuits).
LIN et al., Hubara, Zhang et al., and Sun et al. are analogous art to the claimed invention because they are directed to neural network representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Sun et al. to the disclosed invention of LIN et al. in view of Hubara in view of Zhang et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage the distribution of the partial sums in order to achieve the following: “[to] minimize the quantization error of the partial sums, we propose to perform nonlinear quantization where quantization edges (or references) are determined via Lloyd-Max algorithm...according to the distribution of the partial sums” (Sun et al. pg. 1426 first full paragraph). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hubara (US 10,491,239 B1) in view of Buckman et al. (“THERMOMETER ENCODING: ONE HOT WAY TO RESIST ADVERSARIAL EXAMPLES”) and further in view of Sun et al. (“XNOR-RRAM: A Scalable and Parallel Resistive Synaptic Architecture for Binary Neural Networks”).
Regarding Claim 17,
Hubara teaches the plurality of quantization values being obtained by performing a quantization operation based on a fixed-point format (Col. 7 lines 57-59: “To convert the floating-point numbers to an intermediate array 75 of 32-bit fixed-point (integer) values, conversion logic 73 sets a shift value to be...” teaches quantization operation of converting floating-point numbers to fixed-point format);...

a data format controller configured to update the fixed-point format based on the generated virtual overflow information (Col. 6 lines 13-42: “In the present example, numbers 50 are elements of a 32-bit fixed-point tensor in accumulator 34, with the values 65.25, 64.75, 32.875, and 62.5 and a radix point indicated by a dashed line 52. Quantization controller 38 sets the quantization factor QF=−2...An overflow counter maintained by quantization controller 38 will now have the value two. Depending on the applicable overflow limitation (which may be fixed or programmable) of the quantization controller, this overflow count may trigger a QF update, resulting in incrementing the value to QF=−1, thus shifting window 54 one slot to the left and avoiding future overflows” and Col. 5 lines 51-54: “Quantization logic 36 and quantization controller 38 are typically implemented in hard-wired digital logic circuits within an integrated circuit chip, possibly together with the other components of device 20” teach the quantization controller implemented by circuit (corresponds to data format controller)  determining a Quantization Factor (QF) update based on generated overflow count information (corresponds to virtual overflow information) wherein the QF update results in updating the fixed-point format for the next quantization (with QF= -1) which is different from the previous fixed-point format (with QF = -2)).
Hubara does not appear to explicitly teach generate a plurality of thermometer codes corresponding to a plurality of quantization values.
However, Buckman et al. teaches generate a plurality of thermometer codes corresponding to a plurality of quantization values (pg. 4 Section 2.2.2:
    PNG
    media_image1.png
    240
    770
    media_image1.png
    Greyscale
and pg. 4 Section 2.2: “We first describe a quantization function b” teach generating thermometer codes using the thermometer encoding function 𝝉 applied on quantized values resulting from quantization function b).
Hubara and Buckman et al. are analogous art to the claimed invention because they are directed to neural network representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Buckman et al. to the disclosed invention of Hubara.
One of ordinary skill in the arts would have been motivated to make this modification because “thermometer code discretization and one-hot code discretization of real-valued inputs to a model significantly improves its robustness to adversarial attack, advancing the state of the art in this field” (Buckman et al. pg. 2 first paragraph).
Hubara in view of Buckman et al. does not appear to explicitly teach An artificial neural network (ANN) system, comprising: a virtual overflow detection circuit configured to:...generate virtual overflow information indicating a distribution of valid bit numbers of the plurality of quantization values based on the generated plurality of thermometer codes.
However, Sun et al. teaches An artificial neural network (ANN) system, comprising: a virtual overflow detection circuit configured to:...generate virtual overflow information indicating a distribution of valid bit numbers of the plurality of quantization values based on the generated plurality of thermometer codes (Fig. 4 and caption: “Fig. 4. Distribution of partial sums of XNOR values of the MLP. Sub-arrays are assumed to be 64×64. Red lines are 7 nonlinear quantization edges (or references) and red diamonds indicate 8 quantization levels” and pg. 1426 first full paragraph: “A generic system diagram that implements one BNN layer of arbitrary size is shown in Fig. 5 (sub-arrays are assumed to be 64×64). MLSAs in sub-arrays generate digital outputs with fixed-point precision, which then go through a thermometer encoder and look-up table (LUT) to be converted to the corresponding quantization values as partial sums” teach generating virtual overflow information indicating a distribution of valid bit numbers of the obtained plurality of partial sum values (quantization values) based on thermometer encoding; pg. 1427 Section IV: “We customized a circuit-level macro model NeuroSim [17] that can be used to estimate the area, latency, and energy consumption of hardware accelerators implemented by RRAM synaptic arrays. The hierarchy of the simulator consists of different levels of abstraction from the memory cell parameters and transistor technology parameters, to the gate-level sub-circuit modules, and then to the array architecture” teaches an artificial neural network (ANN) system wherein the functions are implemented by circuits).
Hubara, Buckman et al., and Sun et al. are analogous art to the claimed invention because they are directed to neural network representation.
It would have been obvious for one of ordinary skill in the arts before the effective filing date of the claimed invention to incorporate the limitation(s) above as taught by Sun et al. to the disclosed invention of Hubara in view of Buckman et al.
One of ordinary skill in the arts would have been motivated to make this modification to leverage the distribution of the partial sums in order to achieve the following: “[to] minimize the quantization error of the partial sums, we propose to perform nonlinear quantization where quantization edges (or references) are determined via Lloyd-Max algorithm...according to the distribution of the partial sums” (Sun et al. pg. 1426 first full paragraph). 

Allowable Subject Matter
Claims 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YING YU CHEN whose telephone number is (571)270-1484. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YING YU CHEN/               Primary Examiner, Art Unit 2125